Citation Nr: 1730567	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-18 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for depression, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to April 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision, which denied service connection for depression.

In October 2011, a videoconference hearing was held before the undersigned Veterans Law Judge at the Muskogee, Oklahoma Regional Office (RO).  A transcript of the hearing is of record.

This matter was remanded in June 2012 and February 2016.  It is again before the Board.  The Board finds compliance with remand instructions to be present.  A supplemental VA medical opinion was obtained on March 1, 2016.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


FINDING OF FACT

Depression, to include as secondary to service-connected disabilities, was not manifest during service or within one year from separation.


CONCLUSION OF LAW

Depression, to include as secondary to service-connected disabilities, was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, July 2009 and August 2009 VCAA letters satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided a VA examination in November 2012 and a VA medical opinion was obtained in March 2016.  The examiner took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the VA examination report and VA medical opinion to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Legal Criteria

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).






III.  Facts and Analysis as to Depression

The Veteran has asserted that he has depression as secondary to his service-connected disabilities, to specifically include his service-connected tinnitus.  He has also indicated that his lack of sleep keeps him depressed.  

A review of the available service treatment records reveals no treatment, complaints or diagnoses of depression.  The Veteran's December 1970 Report of Medical History upon separation from service reflects that the Veteran indicated that he had nervous trouble of some sort.  The Veteran's September 1965 entrance examination also notes nervousness.

With regard to a current disability, the Board notes that the Veteran denied any depression symptoms and reported that he sleeps well in a March 2008 VA treatment record.  In a March 2009 VA treatment record, the Veteran reported having some depression due to the stressor of the economy and arguing with his wife.  He was diagnosed with depressive disorder, not otherwise specified.  In a January 2010 VA treatment record, the Veteran reported that he "messed up earlier" and indicated that he wants it on his record that he has been depressed ever since he had an Article 15 and feels that his depression and drinking started in service.  He indicated that he felt he should have mentioned this as more of a stressor instead of his relationship with his wife. 

In August 2009, the Veteran's wife submitted a statement indicating that the Veteran was severely depressed while they were living in Germany, and that he "has always complained about a ringing noise in his ears."

The claims file contains an October 2011 letter from a private doctor at Kroeker Family Care.  The doctor indicated that the Veteran is now having marked difficulty sleeping because of ringing in his ears and his inability to sleep is making him depressed and irritable. 

The Veteran appeared for a VA examination as to his depression in November 2012.  The VA examiner diagnosed depressive disorder not otherwise specified, alcohol abuse, and personality disorder not otherwise specified.  The examiner stated that the Veteran's current "mild" depression is less likely as not incurred in or caused by service and/or his service-connected disabilities.  In support, the examiner cited that the Veteran had nervous problems prior to service, but was not treated for a mental disorder during service, he used alcohol extensively since joining the military, and his medical record reflects negative depression scores in 2011 and 2012.  The examiner further stated that while the claimed condition was clearly and unmistakably in existence prior to service, it was clearly and unmistakably not aggravated beyond its natural progression by active service.  The examiner stated that he could not establish a baseline level of severity because the STRs did not reflect the extent of the Veteran's nervous problems, but regardless, the Veteran's claimed depression was not at least as likely as not aggravated beyond it natural progression by service-connected conditions.  The examiner stressed that use of alcohol exacerbates levels of depression, anxiety, and sleep trouble.

In a March 2016 VA medical opinion, the psychologist opined that the Veteran's depression is not related to service, and is not aggravated by a service connected disability.  In addition, she opined that it is likely related to other admitted non-service connected psychological stressors as discussed below.  The psychologist stated that although an October 2011 private medical opinion linked the Veteran's tinnitus to difficulty sleeping and then further linked poor sleep to depression symptoms, there is no indication (i.e., it is not documented) that the doctor offering this opinion had access to or reviewed the Veteran's full medical record, namely his VA medical chart.  In addition, the Veteran was diagnosed with obstructive sleep apnea via sleep study subsequent to this opinion which causes sleep impairment.  The psychologist added that according to VA medical records from the Muskogee VA Medical Center (VAMC) dated August 10, 2015, the Veteran attributed his sleep difficulties to frequent urination issues secondary to prostate problems (and not to tinnitus or other service connected disabilities). 

Also at the March 2016 VA examination, the psychologist noted that aside from the private opinion noted above, VA medical records are silent for a reported connection between symptoms of tinnitus, sleep problems, and depression.  Instead, given a thorough review of VA medical records, the psychologist opined that it is clear that numerous inconsistencies exist in regards to Veteran's attributions of his depression symptoms, where the Veteran has linked his depression symptoms to causes other than his service connected conditions (i.e., tinnitus) both prior to and since the private opinion in November 2011.  Specifically, a mental health intake note from November 1, 2007 noted that the Veteran sought mental health treatment for depression secondary to financial stress and engagement in inappropriate sexual behavior with a minor.  A mental health note in from January 2010 stated that the Veteran attributed his depression symptoms to receiving an Article 15 for drinking in the military.  A treatment plan review note from a doctor on June 14, 2014 indicated that the Veteran's depression was triggered by wife's worsening dementia, by failing to meet daughter's expectations, and by financial stress.  Lastly, the psychologist highlighted that more recent (2014-2016) mental health notes by Veteran's psychiatric medication providers document the Veteran's depression symptoms within the context of his wife's dementia and continued alcohol use (which she explained is a depressant and can exacerbate depressed mood).  In addition, the psychologist noted that an objective personality measurement completed during a previous VA examination from November 2, 2012 indicated a history of over reporting psychiatric symptoms, which provides further evidence against the validity of the Veteran's self-reported symptoms and their causes.  Additionally, the psychologist opined that VA medical records indicate that Veteran's wife has struggled with dementia for several years and is currently institutionalized for this condition. The psychologist concluded that given the Veteran's wife's reported cognitive impairment, she was unable to consider her lay statements with any confidence.

At the March 2016 VA examination, the psychologist also opined that it is less likely than not that the Veteran's claimed depression was caused or has been permanently aggravated by the Veteran's service-connected tinnitus.  She also noted that VA medical records indicate that the Veteran links aggravation of depression symptoms not to service connected conditions, but to other psychosocial stressors such as financial stress, engagement in inappropriate sexual behavior with a minor, and wife's progressing dementia.  Additionally, given his history of objective over-reporting of symptoms, she explained that this provided further evidence against the validity of Veteran's self-reported symptoms and their causes.  

IV.  Analysis

The Veteran contends that he has depression related to service.  The Veteran has a current diagnosis for depression, including several treatment records indicating ongoing treatment.  Nevertheless, the most probative evidence indicates the Veteran's depression, to include as secondary to service connected disabilities, is not related to service, and first manifested many years after service.

First, the Veteran's entrance physical shows psychiatric disability, and Board concludes that the Veteran did not have a psychiatric disability "noted" at entry for the purposes of 38 U.S.C.A. §§ 1111  and 1153.  Thus, the Veteran is presumed sound unless there is clear and unmistakable evidence of a preexisting disability.

The Board notes that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348   (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111 ); see also Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Thus, the Veteran reports of nervousness do not establish that a disability was noted at entry, nor do they constitute clear and unmistakable evidence of a preexisting disability.

The Board has considered the November 2012 VA examiner's opinion that the disability clearly and unmistakably preexisted service.  However, the VA examiner appeared to rely entirely on reports of nervousness prior to service and acknowledged that there was no treatment for any disorder prior to service.  Furthermore, the March 2016 VA examiner found that the claimed depressive disorder was attributable primarily to post-service stressors.  For these reasons, the Board finds that the overall record does not clearly and unmistakable show that the claimed depressive disorder preexisted service.  Therefore, the Board will evaluate this claim on a direct basis.

A review of the entire record finds a preponderance of the evidence weighs against a finding that depression had its onset in service.  Depression, to include as secondary to service-connected disabilities, was not "noted" during service.  Furthermore, based upon the normal findings, the Veteran did not have characteristic manifestations sufficient to identify depression during service or disability within one year of separation.

The Veteran has asserted that he currently has depression that began during service, and that his other service connected disabilities caused this depression.  While he is competent to relay his observations and what he was told by a physician, he is not competent to provide a medical opinion that this was related to a psychiatric disorder.  As a lay person, he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of his medically complex psychiatric disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The same is true for his wife and her statements asserting that the Veteran suffers from ringing of the ears which causes loss of sleep and depression.

Here, the Board places more probative weight on the VA examinations including the March 2016 medical opinion.  The psychologist concluded that the Veteran's depression is not related to service, was not aggravated by a service connected disability.  The psychologist reviewed the entire claims file, and provided reasons and bases for her conclusions.  Significant probative weight is given to the psychologist's opinion that the Veteran's depression is likely attributable instead to other psychosocial stressors including financial stress, engagement in inappropriate sexual behavior with a minor, receiving an Article 15, failing to fulfill family expectations, and wife's progressing dementia.  She based her opinion on a review of the Veteran's service records, VA treatment records, private treatment records, and lay reporting.  The Board finds this to be highly probative.  

The Board acknowledges the October 2011 private opinion linking his difficulty sleeping to his tinnitus, and his depression to his difficulty sleeping.  However, there is no indication the doctor reviewed the entire claims file in rendering this opinion.  Consequently, the Board assigns it little probative weight. 

As shown above, the most probative evidence is the March 2016 VA examination indicating the Veteran's depression is not related to service, and did not manifest within one year from separation.  This evidence is consistent with the service treatment records, which do not contain indications of depression related to service.  There is little other competent lay evidence and probative medical evidence in support of his claim.  The Veteran's lay evidence has been considered, but pales in significance when compared with the other probative medical evidence.  Therefore, entitlement to service connection for depression is denied because the most probative evidence indicates that the Veteran's depression is not related to service, or a service connected disability.  

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for depression, to include as secondary to service-connected disabilities, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


